Title: From Thomas Jefferson to Jacob Abbot Cummings, 14 January 1825
From: Jefferson, Thomas
To: Cummings, Jacob Abbot,Hilliard, William


Messrs Cummins & Hilliard
Monticello
Jan. 14. 25.
We had hoped to have opened our University on the 1st of Feb. but as yet only two of our Professors are in place, those of antient and modern languages. three, who were engaged abroad, have for some time been hourly expected, and, on their arrival, those engaged at home will repair to their stations also and the institution be opened. the exact day depends therefore on the arrival of the three. in the mean time I have thought it might be as well to get from the two here a catalogue of the books they will use in their schools, and of those they will advise their Students to procure. this I now send you, and on the arrival of the other Professors I will obtain and forward to you theirs in addition. it is impossible to say what number of students may assemble at first.  besides the University there are two classical schools within a mile of it, of about 20. boys each. a very few will learn Spanish, none perhaps Italian or German, but many French. if therefore of the columns of classical and French school books a sufficient number can be here to begin with, it can be kept up by prompt supplies, from time to time, from your store at Boston, until you can form a judgment of the number of students we shall have, and of the probable steady demand of the place. the superior books and editions of the catalogue may be entered on by degrees, and carried ultimately to the extent the market will bear. the Professor of antient languages having the department of Antient history, and the Professor of modern languages that of modern history, the 2d & 3d columns of the antient languages, in this catalogue, and the 2d column in the modern, are prepared very much with a view to these schools. I believe that in time you may draw here much of the demand of the state for respectable books , leaving only novels and poetry to the other bookshops generally. I think the schoolbooks will be wanting immediately on the opening of the University. if your book room is obtained at the upper end of Charlottesville it will be convenient to the town, the University and to the two separate classical schools. Accept assurances of my best services and wishesTh: Jefferson